Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an assistive device, comprising:
a haptic feedback interface that comprises a plurality of haptic elements; and a haptic feedback controller configured to:
generate a first touch-discernible output layout on the haptic feedback interface using the plurality of haptic elements, wherein the first touch-discernible output layout corresponds to a first reproduction of a three-dimensional (3D) real- world area within a first proximity range of the assistive device;
generate a first set of different haptic indicators that are spatially arranged on the haptic feedback interface to discern a first set of moving objects of the 3D real-world area within the first proximity range, wherein the first touch-discernible output layout includes the first set of different haptic indicators;
receive a selection of a first haptic indicator of the first set of different haptic indicators based on a first user input via the haptic feedback interface, wherein the first haptic indicator discerns a target moving object in the first set of moving objects; and
execute a transition from the first touch-discernible output layout to a second touch-discernible output layout based on a movement of the target moving object from the first proximity range to a second proximity range of the assistive device, wherein the second touch-discernible output layout corresponds to a second reproduction of the 3D real-world area within the second proximity range of the assistive device, and wherein the second touch-discernible output layout includes a second set of different haptic indicators that are spatially arranged on the haptic feedback interface to discern movement of a second set of moving objects, including the target moving object, of the 3D real-world area within the second proximity range.  
Claim 17 is allowed for similar reasons as claim 1.  
Claims 2-16 and 18-20 are allowed for being dependent upon aforementioned independent claims 1 and 17, respectively.  
The closest prior art by Weinraub (US 2017/0024010 A1) discloses an assistive device, comprising:  a haptic feedback interface that comprises a plurality of haptic elements; and a haptic feedback controller configured to: generate a first touch-discernible output layout on the haptic feedback interface using the plurality of haptic elements, wherein the first touch-discernible output layout corresponds to a first reproduction of a three-dimensional (3D) real- world area within a first proximity range of the assistive device; generate a first set of different haptic indicators that are spatially arranged on the haptic feedback interface to discern a first set of moving objects of the 3D real-world area within the first proximity range, wherein the first touch-discernible output layout includes the first set of different haptic indicators.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624